¶27 (concurring in part, dissenting in part) — I concur in the majority’s reversal of passenger Ruiz’s conviction based on their holding that (1) there were no legitimate grounds to search Ruiz; (2) the independent source rule does not apply to the circumstances surrounding Ruiz; and (3) therefore, the trial court should have suppressed the evidence found inside the van with respect to the State’s prosecution of Ruiz. But I respectfully dissent from the majority’s holding that the police officers’ use of a K-9 dog to sniff inside the passenger compartment of Valdez’s van was not part of a valid search incident to his arrest and was, therefore, inadmissible against him. I would affirm Valdez’s conviction.
Hunt, J.
I. STANDARD OF REVIEW
¶28 We review a trial court’s denial of a motion to suppress by determining (1) whether substantial evidence exists to support the trial court’s findings and (2) in turn, whether those findings support the trial court’s conclusions of law. State v. Jacobs, 121 Wn. App. 669, 676, 89 P.3d 232 (2004), rev’d on other grounds, 154 Wn.2d 596 (2005). We may affirm on any ground that the record and briefs adequately support. Keever & Assocs., Inc. v. Randall, 129 Wn. App. 733, 740, 119 P.3d 926 (2005), review denied, 157 Wn.2d 1009 (2006).
¶29 I would affirm the trial court here on the ground that calling the K-9 dog to sniff the passenger compartment, after the officers discovered suspicious loose panels, which they recognized as a sign of possibly hidden illegal drugs, was within the legitimate scope of the officers’ search of Valdez incident to his arrest on an outstanding warrant.
*292II. SEARCH INCIDENT TO ARREST
¶30 The majority acknowledges that (1) a search incident to arrest is a well-recognized exception to the warrant requirement, Chimel v. California, 395 U.S. 752, 763, 89 S. Ct. 2034, 23 L. Ed. 2d 685 (1969); State v. Vrieling, 144 Wn.2d 489, 492, 28 P.3d 762 (2001); (2) a search incident to arrest of an automobile driver extends to the vehicle’s entire passenger compartment, State v. Johnson, 128 Wn.2d 431, 455, 909 P.2d 293 (1996) (a truck’s sleeping area is part of the passenger compartment because it is reachable without exiting the vehicle); and (3) the officers here acted lawfully in searching the inside of Valdez’s van incident to his arrest on an outstanding warrant.
¶31 I disagree with the majority’s conclusion, however, that the officers’ use of a drug-sniffing dog (1) “exceeded the scope of a proper search incident to Valdez’s arrest,” majority at 287, and (2) therefore, was “an impermissible second warrantless search,” majority at 290 n.3, which required the officers to obtain a warrant, presumably based on additional probable cause. Washington case law does not impose such a requirement and, in my view, it would be improvident for us to create one here.4 Instead, I would hold that a trained dog sniff during an otherwise valid search incident to arrest does not exceed the scope of the search incident to arrest.
A. Dog Sniff Within Scope of Lawful Search Incident to Arrest
¶32 The majority relies on their characterization of the K-9 search as a “secondary” search, distinct from the officers’ “primary” or “initial” search of Valdez incident to his arrest. In my view, the case law not only fails to support *293this “primary-secondary” distinction under the facts presented here, but also holds to the contrary. See, e.g., State v. Smith, 119 Wn.2d 675, 684, 835 P.2d 1025 (1992) (no independent probable cause required to search fanny pack because search was contemporaneous with the arrest).
¶33 Here, the officers conducted a continuous search incident to Valdez’s arrest on an outstanding warrant. Because Valdez was driving a vehicle, they first briefly patted him down and cursorily checked his van for weapons and immediately obvious destructible evidence. After they secured him, they continued their legitimate search incident to his arrest with a more thorough check of the interior of his van. That the officers paused during the course of that search to call for the K-9 unit did not end their continuing, lawful search incident to Valdez’s arrest, especially where the officers had not yet completed their search of his van incident to his arrest.
¶34 Except for locked containers, Johnson allows a search of the entire interior of the driver’s vehicle incident to arrest. In my view, for purposes of a search of a vehicle’s interior incident to a driver’s arrest under State v. Stroud,5 there is little qualitative difference among unlocked containers, loose panels, and removable cup holders inside a vehicle. See Johnson, 128 Wn. 2d at 449.6 Acting within this *294lawful scope of a search of Valdez’s van’s interior incident to his arrest, the officers could have removed the loose panels and the nonfixed cup holder, and they could have searched any other nonsecured or unlocked area within the van’s interior. See also Stroud, 106 Wn.2d at 150. 7
¶35 The officers here expedited their lawful search of the interior of Valdez’s van and its unlocked contents with the aid of a K-9 sniffer dog, who helped them focus more quickly on the spots most likely to conceal illegal drugs, thus reducing the need to remove unnecessarily other loose panels, cup holders, and other similarly “unlocked containers” within the van’s exterior that did not conceal illegal drugs. This use of the K-9 dog to expedite the search of the van’s interior was a continuation of the ongoing lawful search incident to Valdez’s arrest. Use of the dog-sniff was not, therefore, a “second search,” as the majority characterizes it. Majority at 290 n.3. Consequently, the dog sniff did not require a second warrant and it did not violate Washington State Constitution, article I, section 7. Johnson, 128 *295Wn.2d at 451-52; State v. Boursaw, 94 Wn. App. 629, 634-35, 976 P.2d 130 (1999) (officers may conduct a K-9 search incident to a driver’s arrest even after the driver’s removal from the vehicle); see also Illinois v. Caballes, 543 U.S. 405, 409, 125 S. Ct. 834, 160 L. Ed. 2d 842 (2005) (a trained dog sniff during a valid traffic stop does not compromise a legitimate privacy interest).
B. Reasonable Suspicion
¶36 The majority attempts to distinguish Division One’s Boursaw opinion by asserting that the arresting officers here initially found no explicit evidence of drugs. I respectfully disagree with this distinction.
¶37 The plastic ziplock bags and needles that the officers found in Boursaw were not qualitatively different, as unequivocal evidence of drug use, from the loose panels in Valdez’s van. As here, it was the Boursaw officers’ narcotics arrest experience that led them to associate needles and plastic bags with illegal drug activity, in which, as a result, they reasonably suspected Boursaw was involved. Similarly, here, the officers’ observation that Valdez’s van’s paneling had been tampered with, similarly arguably innocuous but for the officers’ narcotics experience, led them to suspect correctly that drugs might be hidden behind the loose interior paneling.
¶38 That such suspicion was reasonable is amply supported by case law. See, e.g., United States v. Ross, 456 U.S. 798, 820, 102 S. Ct. 2157, 72 L. Ed. 2d 572 (1982) (an experienced law enforcement officer would know that drug couriers do not often leave their contraband “strewn across the trunk or floor of a car,” and that they frequently hide drugs inside the cavities in a car’s panels); United States v. Mendez, 118 F.3d 1426, 1432 (10th Cir. 1997) (legitimate officer suspicion after observing a crooked dashboard faceplate and dismounted radio); United States v. Pena, 920 F.2d 1509, 1512 (10th Cir. 1990) (“loose, crooked, and missing screws on the interior molding” led officer to discover *296cocaine in the quarter panel), cert. denied, 501 U.S. 1207 (1991). In my view, any differences among the officers’ suspicion here and the officers’ suspicions in Boursaw, Ross, and the two federal circuit court cases is immaterial to the reasonableness of the officers’ respective suspicions — all five situations, including this one, involved officers relying on their experience to recognize indicia of possible unlawful drug activity.
¶39 Finding Boursaw’s rationale consistent with our state constitutional principles as set forth in Smith and with federal constitutional rules set forth in Belton and its progeny, I would adopt Boursaw here, uphold the trial court’s denial of Valdez’s motion to suppress based on this alternate ground, and affirm his conviction.

 The majority’s “primary-secondary search” dichotomy might require additional probable cause for the officers to resume their lawful search incident to arrest every time an officer steps away from a vehicle after a preliminary inspection, perhaps to question the driver or a witness or to do a records check on his patrol computer. Such result would be in direct conflict with our Supreme Court’s rule in State v. Smith, 119 Wn.2d 675, 684, 835 P.2d 1025 (1992).


 106 Wn.2d 144, 720 P.2d 436 (1986).


 Johnson, 128 Wn.2d at 449-52:
[I]n State v. Fladebo[, 113 Wn.2d 388, 779 P.2d 707 (1989),] we extended the Stroud rule, holding that all unlocked containers found inside the passenger compartment of a vehicle could be searched during, or soon after, custodial arrest of its occupant. In that case we concluded that the defendant’s purse, found in the passenger compartment, was an unlocked container and thus subject to search.
[W]hen a policeman has made a lawful custodial arrest of the occupant of am automobile, he may, as a contemporaneous incident of that arrest, search the passenger compartment of that automobile.
It follows from this conclusion that the police may also examine the contents of any containers found within the passenger compartment, for if the passenger compartment is within reach of the arrestee, so also will containers in it be within his reach. Such a container may, of course, be searched whether it is open or closed, since the justification for the search *294is not that the arrestee has no privacy interest in the container, but that the lawful custodial arrest justifies the infringement of any privacy interest the arrestee may have.
(Third alteration in original) (footnotes omitted) (quoting New York v. Belton, 453 U.S. 454, 460-61, 101 S. Ct. 2860, 69 L. Ed. 2d 768 (1981)).


 Our Supreme Court’s dictum in Stroud focuses on a defendant’s privacy interest in containers in his vehicle:
In recent cases, the United States Supreme Court has enlarged the narrow exceptions to the prohibition in the Fourth Amendment against warrantless searches. The effect has been to make lawful a warrantless search of a passenger compartment of a car, and all containers (luggage, paper bags, etc.) inside it, pursuant to a lawful custodial arrest. New York v. Belton, 453 U.S. 454, 69 L. Ed. 2d 768, 101 S. Ct. 2860 (1981). The Supreme Court has also held that, if the officers have probable cause to believe that the trunk contains contraband, they may also search any containers inside the trunk for this contraband. United States v. Ross, 456 U.S. 798, 72 L. Ed. 2d 572, 102 S. Ct. 2157 (1982).
These exceptions to the Fourth Amendment were part of narrowly and jealously drawn exemptions to the warrant requirement. The rationale for these decisions was that the exigencies of the situation surrounding a car search pursuant to a custodial arrest outweighed whatever privacy interests the driver and passengers had in the articles and containers in the car. Belton, [453 U.S.] at 461.
Stroud, 106 Wn.2d at 147 (emphasis added).